Citation Nr: 1209288	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  08-26 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the thoracolumbar spine. 

2.  Entitlement to service connection for degenerative arthritis of the right hip. 

3.  Entitlement to service connection for degenerative arthritis of the left hip. 

4.  Entitlement to service connection for degenerative arthritis of the right elbow. 

5.  Entitlement to service connection for degenerative arthritis of the left elbow. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to September 1974 and from September 1976 to March 1992. 

This matter arises before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In May 2010, the Veteran testified at a video conference hearing before the Board.  The transcript of the hearing has been reviewed and is associated with the claims file.  

In July 2010, the case was remanded to the RO for additional development.  The case has been returned to the Board and is ready for further review.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 



REMAND

The Veteran testified before a Veterans Law Judge at a May 2010 hearing conducted at the RO.  The Veterans Law Judge left the Board subsequent to the July 2010 remand.  The Veteran was apprised of this by a letter dated in January 2012, and was afforded the opportunity to have a new Board hearing.  See 38 C.F.R. § 20.707 (2011).  The Veteran was given 30 days to respond to the letter.  The Veteran responded in February 2012 that a new hearing was desired.  Accordingly, a new hearing will be provided in this matter pursuant to 38 C.F.R. § 20.707.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Accordingly, the Board REMANDS this case for the following:


Schedule the Veteran for a hearing at the RO before a Veterans Law Judge.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


